UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1818



TED A. MCCRACKEN,

                                              Plaintiff - Appellant,

          versus


DANIEL PATRICK FASS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-298-5-BO)


Submitted: December 15, 2005               Decided: December 20, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ted A. McCracken, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ted A. McCracken appeals the district court’s dismissal

of his civil action alleging defamation, retaliation, malicious

prosecution, and intentional infliction of emotional distress and

imposition of a pre-filing injunction. We have reviewed the record

and find no reversible error.        Accordingly, we affirm on the

reasoning of the district court.     See McCracken v. Fass, No. 05-

298-5-BO (E.D.N.C. June 22, 2005).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -